5 F.3d 452
SUBAFILMS, LTD.;  The Hearst Corp.,Plaintiffs-counter-defendants-Appellees,v.MGM-PATHE COMMUNICATIONS CO., fka MGM/UA Communications Co.and as United Artists Corporation;  MGM/UA Home Video, Inc.;Warner Home Video, Inc.;  Warner Bros. Inc.,Defendants-counter-claimants-Appellants.SUBAFILMS, LTD.;  The Hearst Corp., Plaintiffs-Appellants,v.MGM-PATHE COMMUNICATIONS CO., fka MGM/UA Communications Co.and as United Artists Corporation;  MGM/UA Home Video, Inc.;Warner Home Video, Inc.;  Warner Bros. Inc.;  UnitedArtists Corporation, Defendants-Appellees.
Nos. 91-56248, 91-56379, 91-56289.
United States Court of Appeals,Ninth Circuit.
Sept. 28, 1993.

ORDER
Prior report:  988 F.2d 122.
WALLACE, Chief Judge:


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.